                                                                                                  C/M


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 DELROY HENRY HANNIBAL ROYAL EL BAI,                              :
                                                                  :
                                      Plaintiff,                  : MEMORANDUM DECISION
                                                                  : AND ORDER
                       - against -                                :
                                                                  : 19-cv-6709 (BMC) (LB)
 SUPREME COURT OF THE STATE OF NEW                                :
 YORK, COUNTY OF KINGS, et al.,                                   :
                                                                  :
                                      Defendants.                 :
 --------------------------------------------------------------   X
COGAN, District Judge.

        Plaintiff pro se did not pay the filing fee of $400 or request to proceed in forma pauperis.

By letter dated November 27, 2019, the Clerk provided plaintiff with the proper forms and

instructed him that to proceed, he must either pay the $400 filing fee or return the completed in

forma pauperis application within 14 days.

        Plaintiff has not responded to the Court’s letter and the time for doing so has passed.

Accordingly, the action is dismissed without prejudice. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith and,

therefore, in forma pauperis status is denied for the purpose of any appeal. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                            Digitally signed by Brian M.
                                            Cogan
                                                              U.S.D.J.
Dated: Brooklyn, New York
       December 22, 2019
